Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Antecedent Basis Considerations:
Examiner finds no antecedent basis problems in the current claim language.

35 USC 101 Considerations:
Examiner finds no 35 USC 101 rejections in the current claim language.

Double Patenting Considerations:
Examiner finds no double patenting rejections with regard to U.S. Pat. No. 10,291,716 and U.S. Pat. No. 8,943,181.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
After “2015,” (p. 1, paragraph 1, line 2) insert --  now U.S. Pat. No. 10,291,716,  --;
now U.S. Pat. No. 8,943,181,  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A computer-implemented method of managing database connections, the computer-implemented method comprising:
receiving an API call to establish a connection pool;
in response to the API call, establishing the connection pool that includes one or more reusable connections;
receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers; and
reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location.

Independent Claim 8:
8.	A system comprising:
one or more hardware processors; and
a non-transitory machine-readable medium for storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
establish a connection pool;
in response to the API call, establishing the connection pool that includes one or more reusable connections:
receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers, and
reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location.

Independent Claim 15:
15.	A non-transitory machine-readable medium for storing instructions that, when executed by one or more hardware processors, cause the one or more hardware processors to perform operations comprising:
receiving an API call to establish a connection pool;
in response to the API call, establishing the connection pool that includes one or more reusable connections:
receiving a pool configuration parameter to limit the connection pool to a database within a geographical location associated with one or more application servers, and
reconfiguring, at runtime, the connection pool to be only connected to the one or more application servers associated with the geographical location.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        

/KRC/